
	
		I
		112th CONGRESS
		2d Session
		H. R. 3858
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Van Hollen (for
			 himself, Mr. Cummings,
			 Ms. Norton,
			 Ms. Edwards,
			 Mr. McGovern,
			 Mr. Reyes, and
			 Mr. Luján) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that Members of Congress shall not receive a
		  cost of living adjustment in pay during 2013.
	
	
		1.No cost of living adjustment in pay of
			 Members of CongressNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living
			 adjustments for Members of Congress) during 2013.
		
